United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1239
                        ___________________________

                                Mahdi Hassan Ali

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

                                     Tom Roy

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: December 9, 2019
                            Filed: February 19, 2020
                                 ____________

Before SMITH, Chief Judge, LOKEN and GRASZ, Circuit Judges.
                              ____________

GRASZ, Circuit Judge.

      After the Minnesota Supreme Court affirmed Mahdi Hassan Ali’s sentence, he
applied for habeas relief under 28 U.S.C. § 2254. The district court1 denied his
application and Ali appealed. We affirm.

      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.
                                   I. Background

       Mahdi Hassan Ali shot and killed three people during an attempted robbery in
Minneapolis. He was a juvenile at the time, but was old enough — at least sixteen
— to be prosecuted for murder by the state of Minnesota. He was eventually given
three consecutive life sentences, each permitting his early release after thirty years.
The result is that Ali must remain in prison for at least ninety years.

       Ali appealed his sentence to the Minnesota Supreme Court. Relying on recent
United States Supreme Court precedent, Ali noted that the Eighth Amendment
forbids life-without-parole sentences for juvenile defendants unless they are
irreparably corrupt. See Montgomery v. Louisiana, 136 S. Ct. 718, 726 (2016); Miller
v. Alabama, 567 U.S. 460, 479–80 (2012). As such, Ali explained, a sentencing court
must conduct a hearing to consider the juvenile defendant’s youth as a mitigating
factor before imposing a life-without-parole sentence. See Montgomery, 136 S. Ct.
at 734–35. Ali never received such a hearing, and he argued his sentence — at least
90 years of imprisonment — was the “functional equivalent” of life-without-parole.
Ali therefore maintained that his sentence violated the Eighth Amendment.

        The Minnesota Supreme Court rejected Ali’s argument. See State v. Ali, 895
N.W.2d 237, 246 (Minn. 2017). It noted that Miller and Montgomery only expressly
applied to juveniles sentenced to life-without-parole, and that Ali was not sentenced
to life-without-parole. Id. at 241–42. Moreover, it explained, United States Supreme
Court dicta — which has since been adopted in several jurisdictions — suggests the
cumulative effect of multiple sentences is irrelevant to Eighth Amendment analyses.
Id. at 242, 245 (citing O’Neil v. Vermont, 144 U.S. 323, 331 (1892)). The Minnesota
Supreme Court therefore declined to apply Miller and Montgomery to Ali’s case. Id.
at 246. Ali’s sentence, the court concluded, was constitutionally valid. Id.




                                         -2-
       Ali applied for habeas relief under 28 U.S.C. § 2254, claiming his sentence
violated the Eighth Amendment. The district court denied his application.

                                    II. Analysis

       On appeal from a district court’s ruling on a habeas petition, “we review the
district court’s findings of fact for clear error, and its conclusions of law de novo.”
Escobedo v. Lund, 760 F.3d 863, 868 (8th Cir. 2014).

      Ali may obtain relief by showing the Minnesota Supreme Court’s decision
“was contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1). In White v. Dingle, we explained the § 2254(d)(1) standard:

      Under § 2254(d)(1), a state court decision is “contrary to” clearly
      established federal law when the state court (1) “arrives at a conclusion
      opposite to that reached by the Supreme Court on a question of law;” or
      (2) “decides a case differently than the Supreme Court has on a set of
      materially indistinguishable facts.” A decision is an “unreasonable
      application” of clearly established federal law when the state court
      “identifies the correct governing legal principle from the Supreme
      Court’s decisions but unreasonably applies that principle to the facts of
      the prisoner’s case.”

757 F.3d 750, 754 (8th Cir. 2014) (cleaned up) (quoting Williams v. Taylor, 529 U.S.
362, 405, 413 (2000)).

      “Our review of state court rulings under [§ 2254] is ‘highly deferential.’”
Fenstermaker v. Halvorson, 920 F.3d 536, 540 (8th Cir. 2019) (quoting Lindh v.
Murphy, 521 U.S. 320, 333 n.7 (1997)). The Minnesota Supreme Court gets the

                                         -3-
“benefit of the doubt” unless Ali shows that its ruling “was so lacking in justification
that there [is] an error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.” Id. at 540 (alteration in original) (quoting
Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       We begin by laying out the “clearly established Federal law” regarding the
Eighth Amendment. 28 U.S.C. § 2254(d)(1). According to Montgomery v. Louisiana
and Miller v. Alabama, sentencing a juvenile to life-without-parole violates the
Eighth Amendment “for all but ‘the rare juvenile offender whose crime reflects
irreparable corruption.’” Montgomery, 136 S. Ct. at 734 (quoting Miller, 567 U.S.
at 479–80). When a juvenile faces a potential life-without-parole sentence, “[a]
hearing where ‘youth and its attendant characteristics’ are considered as sentencing
factors is necessary to separate those juveniles who may be sentenced to life without
parole from those who may not.” Id. at 735 (quoting Miller, 567 U.S. at 465).

      The question, then, is whether the Minnesota Supreme Court’s refusal to apply
Miller and Montgomery to Ali’s case was unreasonable. If possible fairminded
disagreement exists about whether Miller and Montgomery require a hearing before
imposing multiple consecutive sentences “functionally equivalent” to life-without-
parole, we must deny Ali’s application. See Fenstermaker, 920 F.3d at 540.

       We cannot find the Minnesota Supreme Court’s decision unreasonable. As the
Minnesota Supreme Court pointed out, Ali’s case is distinguishable from Miller and
Montgomery. Unlike the Miller and Montgomery defendants, Ali received three life
sentences for three separate murders, each permitting possible release after thirty
years. See Montgomery, 136 S. Ct. at 726; Miller, 567 U.S. at 469. He does not face
a life-without-parole sentence. And the United States Supreme Court has not “clearly
established” that the rule in Miller and Montgomery applies to consecutive sentences
functionally equivalent to life-without-parole. 28 U.S.C. § 2254(d)(1); see also



                                          -4-
Miller, 567 U.S. at 479 (forbidding “a sentencing scheme that mandates life in prison
without possibility of parole for juvenile offenders”) (emphasis added).

       Ali sees this as a distinction without a difference. In either case, he argues, he
will be in prison for the rest of his life. He contends that the principles articulated in
Miller and Montgomery apply to all cases in which a juvenile — whether convicted
of one crime or many — is sentenced to spend the rest of his life in prison. We
disagree. In Miller and Montgomery, the United States Supreme Court relied entirely
on the principle of proportionality when finding mandatory life-without-parole
sentences for juveniles unconstitutional. Under the Eighth Amendment, the Court
held, “‘punishment for crime should be graduated and proportioned’ to both the
offender and the offense.” Miller, 567 U.S. at 469 (quoting Roper v. Simmons, 543
U.S. 551, 560 (2005)); see also Montgomery, 136 S. Ct. at 726 (explaining that “a
lifetime in prison is a disproportionate sentence for all but the rarest of children”).
Because Ali never received a life-without-parole sentence, a court could reasonably
conclude that Miller and Montgomery do not apply.

       The following example illustrates this point. Suppose Juvenile A and Juvenile
B are in all respects identical. They both commit an identical murder. Each is
sentenced to life imprisonment with possible release after thirty years. So far, there
is no Eighth Amendment violation; the punishment is not disproportionate. But
suppose Juvenile B had also committed two additional murders, each in relevant
respects identical to the first. And he was also sentenced to life imprisonment with
possible release after thirty years for each of those additional murders. According to
Ali, Juvenile A’s sentence is perfectly fine, but Juvenile B’s sentence violates the
Eighth Amendment. That is, Ali argues the court should find a constitutional
violation even when we hold constant for each murder the punishment, the culpability
of the offender, and the seriousness of the offense. The alleged unconstitutionality
of Ali’s sentence thus appears to be based on some factor independent of its
proportionality. His argument, therefore, extends beyond the principles underlying

                                           -5-
Miller and Montgomery. See Miller, 567 U.S. at 469–71 (examining a sentence’s
proportionality by examining the culpability of the offender, the seriousness of the
offense, and the severity of the punishment); cf. Solem v. Helm, 463 U.S. 277, 292
(1983) (explaining that proportionality can be reviewed by comparing sentences of
defendants convicted of the same crimes). One could therefore reasonably conclude
that Ali’s situation is not covered by Miller and Montgomery.

        The Minnesota Supreme Court also supported its decision by citing O’Neil v.
Vermont, which recited — without adopting — the rule that cumulative effects of
multiple sentences are not material to Eighth Amendment proportionality analyses.
Ali, 895 N.W.2d at 242, 245 (citing O’Neil, 144 U.S. at 331) (“It would scarcely be
competent for a person to assail the constitutionality of the statute prescribing a
punishment for burglary, on the ground that he had committed so many burglaries
that, if punishment for each were inflicted on him, he might be kept in prison for
life.”)). As the Minnesota Supreme Court recognized, many jurisdictions have
similarly adopted O’Neil’s dicta when rejecting Eighth Amendment challenges. Id.
at 245 (collecting pre-Miller juvenile cases and adult cases from Colorado, Ohio,
South Dakota, and the Second and Tenth Circuits); see also Starks v. Easterling, 659
F. App’x 277, 280–81 (6th Cir. 2016) (unpublished) (rejecting, in a post-Miller
§ 2254 case, a juvenile’s cumulative-effect argument without referencing O’Neil).
Under O’Neil’s logic, Miller and Montgomery simply do not apply to Ali’s case. Ali
was not given the typically-disproportionate sentence of life-without-parole; he was
given three life sentences, each permitting release after thirty years. Cf. Wright v.
United States, 902 F.3d 868, 872 (8th Cir. 2018) (distinguishing a juvenile’s
unconstitutional life-without-parole sentence from a juvenile’s possibly-constitutional
lengthy-term-of-years sentence). The cumulative effect of the sentences, according
to O’Neil’s dicta, is simply not material to proportionality under the Eighth
Amendment.




                                         -6-
       We recognize that some courts have nevertheless applied Miller and
Montgomery to juveniles not sentenced to life-without-parole. See, e.g., McKinley
v. Butler, 809 F.3d 908, 909–11, 914 (7th Cir. 2016); State v. Zuber, 152 A.3d 197,
212–15, (N.J. 2017); Bear Cloud v. State, 334 P.3d 132, 136, 141–42 (Wyo. 2014).
But Ali cannot merely show that courts disagree about the contours of the Eighth
Amendment. Rather, he must show that the Minnesota Supreme Court’s decision
“was so lacking in justification that there [is] an error well understood and
comprehended in existing law beyond any possibility for fairminded disagreement.”
Fenstermaker, 920 F.3d at 540 (quoting Harrington, 562 U.S. at 103). He has not
done so. Miller and Montgomery only explicitly applied to juveniles facing life-
without-parole sentences; reason does not mandate their application to Ali’s multiple
lesser sentences.

                                 III. Conclusion

      Ali has failed to establish that the Minnesota Supreme Court’s decision “was
contrary to, or involved an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1). We therefore affirm the district court’s denial of relief.
                       ______________________________




                                         -7-